                                           Case 3:19-cv-07183-SK Document 39 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN WHITAKER,                                      Case No. 19-cv-07183-SK
                                   8                     Plaintiff,
                                                                                              ORDER OF CONDITIONAL
                                   9              v.                                          DISMISSAL
                                  10     KRIKOR ARAM OHANESSIAN, et al.,
                                                                                              Regarding Docket No. 38
                                  11                     Defendants.

                                  12           Plaintiff filed a notice of case resolution in which he advised the Court that the above
Northern District of California
 United States District Court




                                  13   captioned matter has been resolved and that the parties anticipate filing a stipulation of dismissal

                                  14   within sixty days. In light of the settlement, the Court HEREBY ORDERS that this action is

                                  15   DISMISSED without prejudice; provided, however that if any party hereto shall certify to this

                                  16   Court within ninety days, with proof of service, that the agreed consideration for settlement has

                                  17   not been delivered over, the foregoing order shall stand vacated and this case shall be restored to

                                  18   the calendar and set for trial. If no certification is filed, after passage of ninety days, the dismissal

                                  19   shall be with prejudice.

                                  20           IT IS SO ORDERED.

                                  21   Dated: September 14, 2020

                                  22                                                      ______________________________________
                                                                                          SALLIE KIM
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
